Citation Nr: 1241723	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  06-27 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) since July 15, 2009.

2.  Entitlement to a rating higher than 20 percent for bilateral hearing loss, including on an extra-schedular basis, since August 29, 2006.

3.  Entitlement to service connection for squamous cell carcinoma (cancer) of the right foot, including the area between the second and third toes, claimed as secondary to jungle rot.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the military during World War II, from July 1942 to December 1945.

This case's procedural history dates back several years.  The Veteran appealed to the Board of Veterans' Appeals (Board/BVA) from May and June 2005 and more recent August 2006 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The initial May 2005 RO decision granted his claim for service connection for PTSD and assigned an initial 10 percent rating for this condition retroactively effective from May 28, 2004, the date of receipt of this claim, but denied service connection for squamous cell carcinoma (which he claimed as cancer secondary to "jungle rot").  The RO temporarily deferred considering whether he was entitled to compensation for hearing loss pending the results of a VA examination.  He appealed, including for a higher initial rating for his PTSD.  See Fenderson v. West, 12 Vet. App. 119 (1999).

He subsequently had the VA examination mentioned and, based on the results, the June 2005 decision also granted his claim for service connection for bilateral hearing loss and initially rated the condition as 0-percent disabling, i.e., noncompensable, also retroactively effective from his May 28, 2004 claim.  He appealed for a higher initial rating for his hearing loss, too.  Fenderson, supra. 

In the subsequent August 2006 decision, the RO increased the initial rating for his PTSD from 10 to 30 percent with the same retroactive effective date of May 28, 2004.  He continued to appeal, requesting an even higher initial rating for his PTSD.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed he is seeking the highest possible rating unless he expressly indicates otherwise).

In a July 2009 decision, a local Decision Review Officer at the RO also increased the rating for the Veteran's bilateral hearing loss from 0 to 20 percent, but only retroactively effective from August 29, 2006, the date of receipt of his substantive appeal to the Board (VA Form 9) since he had not had another VA compensation examination to assess the severity of this condition since his initial evaluation in June 2005 - the results of which had provided the basis for granting service connection and assigning the initial 0 percent rating.  He continued to appeal for an even higher rating for his bilateral hearing loss, both prior to and since the date of that increase.  AB, supra.  That July 2009 decision confirmed and continued the 30 percent rating for his PTSD.

In support of his claims, he and his wife testified at a hearing at the RO in October 2009 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2012). 

Because of his age, the Board has since - in December 2009 - advanced this case on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

In a March 2010 decision, the Board granted a higher 50 percent rating for the PTSD, but denied a higher rating for the bilateral hearing loss, either a rating higher than 0 percent prior to August 29, 2006, or higher than 20 percent since.


The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In an April 2011 memorandum decision, the Court found that the Board had not provided an adequate statement of reasons or bases for its determination that the Veteran was not entitled to a rating higher than 50 percent for his PTSD, and for its determination that that he was not entitled to referral for an extra-schedular rating for his hearing loss.  The Court vacated only the parts of the Board's decision that had denied entitlement to a disability rating higher than 50 percent for the PTSD, so effectively since July 15, 2009, and that had denied entitlement to a disability rating higher than 20 percent for the bilateral hearing loss, including on an extra-schedular basis, since August 29, 2006.  The Court therefore remanded only these two issues to the Board for readjudication in compliance with directives specified.  Hence, only these two issues remained.

In its March 2010 decision, however, the Board also had remanded the claim of entitlement to service connection for squamous cell carcinoma to the RO via the Appeals Management Center (AMC) for further development and consideration, primarily for a VA examination and medical nexus opinion.  When this claim continued to be denied, it was returned to the Board, whereupon the Veteran's former representative submitted additional written argument concerning this claim in April 2011.

In July 2011, the Board requested a medical expert opinion concerning this claim from an oncologist with the Veterans Heath Administration (VHA), and the designee provided this opinion in August 2011.  38 C.F.R. § 20.901(a).  The Veteran and his then-current representative were provided with a copy of this opinion (including the letter requesting it) in September 2011 pursuant to 38 C.F.R. § 20.903(a).  The Veteran appointed a new representative in November 2011.  In October 2012, the Board sent a copy of this VHA medical opinion (including the letter requesting it) to the Veteran's new representative.


During the pendency of this appeal, while the case was pending before the Court, the Appeals Management Center (AMC) effectuated the Board's grant of a higher 50 percent rating for the PTSD, assigning a retroactive effective date of July 15, 2009 for this higher rating.  Therefore, since the Veteran did not then, in response, appeal the effective date assigned for this 50 percent rating for his PTSD, the issue of the effective date of this 50 percent rating is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

Since the Court's decision, the Veteran's representative has requested two 90-day extensions of time to submit additional evidence and argument regarding the remanded issues, and the representative since has submitted an abundance of additional VA and private medical records in late August 2012.  As he waived the Veteran's right to have the RO initially consider this additional evidence, the Board may in the first instance.  38 C.F.R. § 20.1304 (2012).

The Veteran's representative also has raised the issue of entitlement to a TDIU.  As the Veterans (Court/CAVC) explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines that a derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  When, as here, the Veteran is represented by a private attorney, the remand is directly to the RO, rather than via the AMC.  But VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability or disabilities that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

In light of the Court's memorandum decision, the Board must remand the claim for a higher rating for the bilateral hearing loss.  This claim requires further development and consideration, as does the intertwined claim for a TDIU.  However, the Board is going ahead and deciding, indeed granting, the remaining claim for a rating higher than 50 percent for the PTSD since July 15, 2009.  The Veteran has withdrawn the appeal of his claim for squamous cell carcinoma, however, so the Board instead is dismissing this claim.


FINDINGS OF FACT

1.  In November 2012, so prior to the promulgation of a decision in this appeal, the Veteran withdrew his claim for service connection for squamous cell carcinoma.

2.  But resolving all reasonable doubt in his favor, since July 15, 2009, his PTSD has caused occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal of the claim of entitlement to service connection for squamous cell carcinoma.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

2.  Since July 15, 2009, however, the criteria are met for a higher 70 percent rating, though no greater rating, for the PTSD.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and preferably prior to an initial unfavorable decision on a claim by an agency of original jurisdiction (AOJ), VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the "downstream" disability rating and effective date elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, as mentioned, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, a July 2004 letter was sent to the Veteran regarding his initial, underlying, claim of entitlement to service connection for PTSD, prior to the May 2005 rating decision at issue in this appeal granting this claim for service connection for PTSD and assigning an initial 10 percent rating for this condition retroactively effective from May 28, 2004, the date of receipt of this claim.  Thus, the RO provided that notice before initially adjudicating this claim, so in the preferred sequence.  The letter informed the Veteran of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  His appeal concerns a "downstream" issue, namely, whether he is entitled to a higher rating for this now service-connected disability.  In cases, as here, where the increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim since has been granted and he has appealed this "downstream" issue concerning the initial rating assigned for the disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream"" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with him, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And he received this required SOC in August 2006, discussing the downstream disability rating element of this claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial rating versus a higher rating.  He also received additional notice by way of a letter dated in May 2009, which complied with Dingess by nonetheless discussing the "downstream" disability rating and effective date elements of this claim.  He therefore has received all required VCAA notice concerning this claim.

And of equal or even greater significance, after providing that additional Dingess notice, the RO went back and readjudicated this claim in the July 2009 SSOC - including considering the additional evidence received in response to that additional notice.   See again Mayfield IV and Prickett, supra.  So any arguable timing defect in the provision of that additional notice, since it did not precede the initial adjudication of the claim (although not technically required), has been rectified.  

As the pleading party, the appellant, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, to this end, the Veteran's service treatment records (STRs) and numerous private and VA medical treatment records have been obtained and associated with the claims file for consideration.  To further comply with the duty to assist, the RO also requested his Social Security Administration (SSA) records on two occasions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  In October 2006 and February 2007, however, the SSA replied that the records were unavailable because they had been destroyed.  Hence, the RO made reasonable attempts to obtain these records and additional attempts would be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).  The Veteran also has been appropriately notified.  38 C.F.R. § 3.159(e)(1).

In addition, the RO arranged for VA compensation examinations in February 2005 and July 2009 to assess the severity of his PTSD, which as mentioned is now the determinative "downstream" issue since his appeal is for a higher initial rating for this disability.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

These examinations were provided by appropriate personnel.  The Veteran and his attorney have not called into question these examiner's credentials and qualifications to comment on the severity of the PTSD.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (indicating the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (wherein the Federal Circuit Court agreed and indicated that, where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency).  The examination reports reflect review of the appellant's relevant medical history.  The examinations included comment on the symptoms associated with the PTSD and evaluation of the severity of these symptoms on the Veteran's social and occupational functioning.

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2012).  The mere passage of time, alone, does not obligate VA to have the Veteran reexamined.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The VA examination reports are sufficiently detailed to address the applicable rating criteria and again, more importantly, the effect of the Veteran's symptoms as a whole on his social and occupational functioning.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).  This is especially true since the Board is increasing the rating for the PTSD from 50 to 70 percent, just one step removed from the highest possible rating of 100 percent.

Also, since the Court's memorandum decision remanding this claim, the Veteran's representing attorney has submitted an abundance of additional VA and private medical records, as well as a report of a July 2012 examination by a private physician.  He has waived initial RO review of this additional medical evidence (see again 38 C.F.R. § 20.1304) and requested instead that the Board proceed with readjudication of this claim "without resort to remand."

II.  Analysis

A.  Service Connection for Squamous Cell Carcinoma

This claim was previously remanded for additional development but, once completed and still denied, returned to the Board for further appellate consideration.  In July 2011, the Board requested a medical expert opinion from an oncologist with the VHA, and the designee provided this opinion in August 2011.  38 C.F.R. § 20.901(a).  The Veteran and his attorney were recently provided a copy of this opinion (including the letter requesting it) pursuant to 38 C.F.R. § 20.903(a).

In November 2012, so since and prior to the promulgation of a decision in this appeal concerning this claim, the Board received letters from the Veteran and his attorney representative withdrawing this claim for service connection for squamous cell carcinoma of the right foot.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be by the appellant or his or her authorized representative.  Id.  This Veteran has withdrawn his appeal for service connection for squamous cell carcinoma and, hence, there remain no allegations of errors of fact or law for appellate consideration concerning this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.

B.  Higher Rating for the PTSD

Where, as here, the appellant expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for the disability, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as a "staged" rating.  Fenderson v. West, 12 Vet. App. at 125-26.  This change in rating, over time, compensates the Veteran for this variance in the severity of his disability.

The initial rating for the PTSD was 10 percent, then 30 percent, so higher, both retroactively effective from May 28, 2004.  The even higher 50 percent rating has been in effect since July 15, 2009.  So the Veteran already has what amounts to a "staged" rating.  Id.

He and his attorney representative contend that an even higher 100 percent rating should be assigned, however, retroactively effective from the date of the grant of service connection (May 28, 2004).  But as the Court has only vacated the portion of the Board's March 2010 decision that denied an increase above 50 percent in the rating for the PTSD, and as the Veteran did not thereafter appeal the effective date of July 15, 2009 that was assigned for this 50 percent rating in the March 2010 AMC decision that effectuated the grant of this 50 percent rating, the issue now on appeal only concerns whether the Veteran has been entitled to a rating higher than 50 percent for his PTSD since July 15, 2009.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "it is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The symptoms listed in this regulation are not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  So, rather, this list serves as merely an example of the symptoms that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The higher the score, the higher the overall functioning of the individual is.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

While the Rating Schedule indicates the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

A report of a March 15, 2004 VA examination for housebound status or permanent need for regular aid and attendance reflects that the Veteran complained of blindness and memory loss.  After an examination, the examiner diagnosed coronary artery disease, blindness secondary to macular degeneration, bladder cancer, prostate cancer, memory loss and Alzheimer's disease.

VA medical records show that on March 15, 2004, the Veteran was seen for an initial general medical examination.  His wife reported that he had worsening memory loss.  On examination, he was very angry, and the examiner suspected this was possibly due to the Veteran's disabilities, loss of eyesight and recent bladder cancer surgery.  Mental health issues were not addressed.  He was referred to the dementia clinic for evaluation of possible early Alzheimer's disease.  The examiner indicated that an October 2003 note from the Vancouver Clinic reflected that the Veteran was very moody and anxious, easily upset and easily angered.  A May 2004 VA social worker's note reflects that his wife reported that he was getting very confused, disoriented and angry.

According to his VA treatment records, he was first diagnosed with PTSD in September 2004.  He complained of worsening memory, mood disorders and sleep problems.  He also stated he had anger problems and a lack of patience since the war.  He reported feelings of hopelessness and suicidal ideation, but denied attempts or plans.  The examiner observed the Veteran was alert and dressed in clean clothing.  He was polite and relaxed during the interview, until "his wife spoke and he would become instantly angry and disgusted at her."  The examiner noted the Veteran had problems remembering precise details of his military history.  His mood was described as "depressed" and his affect was labile and volatile.  Speech was of regular rate and rhythm.  Thought process was linear with normal content.  Cognitively, he was not tested, but was oriented to person, place and situation.  The examiner noted that another possible problem was dementia, although his wife stated that his memory problems came and went and had not been progressively worsening.  Insight was moderate and judgment was good.  The examiner diagnosed PTSD, chronic, and major depression, rule out general medical.  The GAF score was 65. 

A December 2004 VA primary care note reflects that the Veteran had a motor vehicle accident in 1997 with multiple head and neck injuries, and was unconscious for three days with significant antegrade amnesia.

The February 2005 VA compensation examination for PTSD revealed the Veteran thought about his experiences during the war daily and suffered from nightmares approximately once per year.  He reported anger problems and admitted that he was easily irritated and upset.  He also stated that he had problems sleeping and concentrating, avoided reminders about the war, had hypervigilance and an exaggerated startle response.  The mental status examination found he was cooperative, casually dressed, adequately groomed and displayed good eye contact.  The examiner found that his speech was clear, coherent and goal-directed and that he lacked any indication of hallucinations, delusions or significant cognitive impairment.  The Veteran reported a chronically dysphoric and anxious mood, and he displayed a restricted range of affect.  He reported suicidal ideation four years ago.  He said that it depressed him terribly that he was unable to see.  The examiner indicated that there was no impairment in occupational functioning over the years, and there was no impairment in thought process or communication.  The examiner indicated that the Veteran suffered from multiple mental disorders given his PTSD and depressive disorder secondary to glaucoma and macular degeneration.  He was competent to manage VA benefits with the assistance of his wife.  The examiner diagnosed chronic mild PTSD with secondary symptoms of mild depression as well as depressive disorder secondary to an eye condition.  The GAF score due to PTSD with secondary depression was 67. 

An April 2005 VA psychiatric note reflects that the Veteran had PTSD and anger outbursts that were increasing in severity and frequency in the context of severe childhood abuse, memory changes, and aging.  He had poor regulation of frustration and anger.  The examiner stated that there was probably more than one cause of his frustration and memory deficits, including age, childhood imprinting of a dysfunctional father, depression, an occult urinary tract infection, and/or general effects from long-term alcohol use.  A psychiatric note dated a few days later reflects that the Veteran had war trauma-related PTSD, with changes of mood and mood regulation in the context of cognitive changes over the past several months.  His wife was not feeling safe with him at home.  On examination, his mood was depressed and worried. He was thereafter admitted to the hospital.  

VA treatment records indicate the Veteran was hospitalized for his PTSD from April 28 to May 5, 2005.  The examiner noted that the Veteran had problems with irritability and anger since the war, but his wife felt it was much worse in the last several months.  She felt his memory problems began after a motor vehicle accident in 1997 where he had a head injury and lost consciousness and was hospitalized for three days.  However the Veteran and his wife both felt his memory problems had worsened in the last several months.  He would walk into a room and forget why he did so, and his wife felt that his long-term and short-term memory were impaired.  His irritability had increased, and he recently shoved his wife.  He was angry at his wife for removing his guns, which she had done at the request of his primary care doctor.  A major stressor for the Veteran had been his macular degeneration, and he had been legally blind for the past year.  He said he had four or five flashbacks soon after the war, but did not really have any symptoms since then.  He denied nightmares, not being able to remember parts of the war, and emotional numbness.  However, his wife gave a different history, and the examiner referred to findings seen at the September 2004 VA outpatient treatment record.  On mental status examination, he was well-groomed and dressed, with no psychomotor agitation.  His speech was at a normal rate, but his thought processes were very circumstantial.  His mood was reportedly "pretty good."  Insight was fair and judgment was poor.  He did not require restraints during this hospitalization.  A magnetic resonance imaging (MRI) scan of his head showed no acute abnormalities.  The Axis I discharge diagnoses were depressive disorder not otherwise specified (NOS), cognitive disorder NOS, and PTSD.  The GAF was 45 on admission and 65 on discharge.

A June 2005 geriatric psychiatry note reflects that on mental status examination, he was well groomed and neatly dressed.  He was initially quite anxious, though consistently pleasant and polite.  He had increased psychomotor activity.  His voice was clear, a bit pressured, and his thought processes were circumstantial with tremendous overinclusiveness of irrelevant detail, and some frustration when he could not recall the exact details.  He also denied any suicidal or homicidal ideations.  As well, he denied any intent to harm his wife.  His mood was frustrated and his affect was a bit anxious.  His insight and judgment were moderate.  The examiner indicated that the Veteran reported a 5-year history of affective instability and increased irritability in the context of declining health.  He had a history of PTSD which had likely been reactivated by the Iraq war and was exacerbated by listening to the news for several hours each day.  He also had a history of depression and ongoing alcohol abuse which likely contributed to his irritability.  The Axis I diagnosis was PTSD, history of major depressive disorder, alcohol abuse, and marital conflict.  The GAF was 55.

The Veteran's wife submitted a supporting lay statement in June 2006 maintaining that he was entitled to a rating higher than 10 percent (the rating he had at that time).  She indicated he did not tell his entire story to the first doctor for the VA compensation examination.  She also stated that the Veteran's 1997 automobile accident had started his memory loss.

In response to his wife's statement and additional evidence in the form of VA treatment records submitted since the initial May 2005 rating decision, the RO reviewed the Veteran's record and, in August 2006, determined he had understated the severity of his PTSD symptoms.  So realizing this, combined with the fact that he had been hospitalized, the RO concluded he was entitled to a higher 30 percent rating retroactively effective from the date he had filed his claim, May 28, 2004. 

Subsequent VA treatment records dated in May 2006 and June 2007 indicate his PTSD symptoms were then under control due to the medication he had been prescribed.  Additional VA treatment records dated through February 2009 reflect continuing a diagnosis of PTSD/depression; it was noted that his memory loss was stable.

The July 2009 VA compensation examination for PTSD reflects that the Veteran  reported that he re-experiences negative events from the war, avoids talking about his experiences or being reminded of the war, and practices numbing. Further, he is currently prescribed a sleep aid, and states, if he does not take the medication he has significant difficulty falling and staying asleep.  He also reported poor memory and concentration, but denied hypervigilance and exaggerated startle response.  Both he and his wife reported that he had been diagnosed with dementia.

On objective mental status evaluation, the examiner noted the Veteran's grooming and hygiene were on the "low average end."  The examiner also stated the Veteran's thought processes were tangential and that he was easily frustrated, distracted or moved from topic to topic.  Further, the examiner found that the Veteran suffers from "significant cognitive deficits, including confusion, possible disorientation at times, and short-term memory problems."  He denied suicidal and homicidal ideation.  The examiner determined the Veteran suffers from chronic mild PTSD.  This examiner reiterated additionally that the Veteran also suffers from other cognitive deficits, which could "take precedence over any other mental health related concerns." 

As well, this examiner stated these other cognitive deficits appear to be "overwhelming [the Veteran's] symptoms of posttraumatic stress disorder." 

On the other hand, this VA compensation examiner noted the Veteran's ability to continue working as a handyman would be likely impacted by his symptoms of psychological distress.  Additionally, this examiner found that the Veteran's PTSD significantly impacts his social functioning, also stating that he is not competent to manage his own finances because he has problems with becoming "disoriented, confused, and with memory."  Finally, this examiner stated that it was "not likely the Veteran's symptoms will significantly remit in the foreseeable future."  The Axis I diagnoses were PTSD, chronic, mild, cognitive disorder NOS, and alcohol dependence in forced remission (because his wife was no longer buying his alcohol.)  The assigned GAF score was 45 overall and 68 for PTSD alone. 

Private medical records from Legacy Salmon Creek Medical Center reflect that when the Veteran was seen for a hernia in May 2009, he had baseline confusion, and had a medical history of manic depression.  A September 2010 medical problem list included diagnoses of PTSD, alcohol dependence, depressive disorder NOS, and dementia NOS.  A November 2010 history and physical reflects that he was oriented to person, place and time.  His mood was very agitated.  His affect was normal.  Insight and judgment were appropriate, and memory was intact.  It was noted that he had a history of depression and his medication would be continued, but that given his extensive PTSD he would benefit from further consultation.  On examination in November 2010, he had a normal mood and affect.  His active problem list included diagnoses of dementia and PTSD.  

Subsequent VA outpatient treatment records reflect ongoing treatment for multiple medical conditions, as well as PTSD and depression.  A December 2011  mental health note by a geriatric psychiatrist reflects that the Veteran was seen for treatment of alcohol dependence, depression and PTSD.  He had some underlying cognitive impairment.  He was last seen in August.  He said that things were going very good, better than it had been in a long time.  He attributed this partly to a reduction in alcohol use.  On mental status examination, he was dressed casually with adequate grooming.  He had no speech or psychomotor abnormalities.  His affect was generally euthymic.  Thought processes were linear.  He had no suicidal/homicidal ideation, and no auditory or visual hallucinations.  He was fully oriented to the day, date, month, year, city and state.  He could state the days of the week backward quickly and perform serial 3s; he struggled with serial 7s.  He had 0/3 recall at 3 minutes.  The diagnostic assessment was depression and PTSD, and alcohol dependence.  He had short-term memory deficits, possibly mild cognitive impairment (MCI) versus related to alcohol use.  Functionally he seemed to do well and did not meet the criteria for dementia.  He was doing better with recent medication changes by way of anger.  He also reported a reduction in alcohol use, although he was still drinking, which was probably a reason for the improvement as well.  In terms of safety, he was forward-thinking, denied any suicidal thoughts and had no past history of suicide attempts.

A January 2012 administrative note reflects that the Veteran was very depressed since his wife died the previous week, and he was also having memory problems.

The Veteran's representative has submitted a report of a private examination conducted by M.L.C., MD, and dated in July 2012.  This report reflects that Dr. C. personally interviewed the Veteran and spoke with him for 120 minutes.  The Board notes that this private physician is located in Minnesota, while the Veteran lives in Washington state, and it is unclear whether Dr. C. met with the Veteran in person or spoke with him on the telephone.  Dr. C. stated that he had reviewed the Veteran's medical records and "service record."  Dr. C. indicated that the Veteran had very serious psychiatric illness with a long history of severely impaired impulse control, failure to attend to his basic day-to-day tasks, inability to maintain personal hygiene, confusion, disorientation, disorganized thought processing, altered "causal" relationships.  He stated that long before the Veteran was ever thought to have dementia or cognitive decline, these symptoms were present in an overt and clear fashion.  His capacity to tie together thoughts, to make consistent logical sense within a conversation, to be able to maintain his day-to-day functioning, and to attend to an occupational environment were impaired long before any physician or healthcare worker raised the issue of dementia.  He disagreed with the findings of the July 2009 VA PTSD examination.  He stated, "The diagnosis of PTSD doesn't suddenly disappear or change if the patient gets another illness.  There was no indication in my interview that [the Veteran] had magically lost all of the symptoms of PTSD because he may or may not be cognitively impaired."  He opined that the Veteran met all of the diagnostic criteria for PTSD and has done so for an extremely extended period of time, over many decades, and has certainly been completely disabled since May 2002.  He stated that the Veteran had not been definitively diagnosed with dementia.  He diagnosed PTSD, chronic, with delayed onset, major depressive disorder, recurrent, severe, without psychotic features, and alcohol dependence in late sustained remission.  He indicated that the GAF was 40 to 45 during the past year and currently, and his GAF prior to service was 90.  He indicated that the Veteran had unremitting PTSD, with chronic and pervasive suicidal ideation, threats of violence, homicidality, aggression, irritability, anger, and the incapacity to function even in his own home.

After a review of all of the relevant evidence of record, and bearing in mind the benefit-of-the-doubt doctrine at 38 C.F.R. § 4.3 as well as 38 C.F.R. § 4.7, the Board finds that throughout the rating period on appeal (i.e., since July 15, 2009), and for the reasons and bases discussed below, a higher 70 percent evaluation more nearly approximates the Veteran's PTSD disability picture.  So he is entitled to this higher rating, though no greater rating.  38 C.F.R. § 4.7.

The pertinent medical evidence collectively reflects that his PTSD is primarily characterized by anger, irritability, depressed mood (although he is sometimes described as euthymic), anxiety, sleep impairment, impulsivity, intermittently impaired judgment and insight, and short-term memory difficulties.  He had episodes of violence with his wife and an argumentative relationship with her until her recent death.  He has also recently reported suicidal ideation, although he has also denied this on several occasions.  As well, he has been diagnosed with other psychiatric disorders, including depression, but because the effects of his diagnoses have not been distinguished or differentiated (one from another), the Board must resolve this doubt in his favor and, for all intents and purposes, attribute the impairments in his mood to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board therefore finds that his symptoms on the whole more nearly approximate occupational and social impairment with deficiencies in most areas, which is the level of impairment contemplated by the next higher 70 percent rating.

The July 2009 VA compensation examiner assigned a GAF score of 68, concluding the Veteran had just relatively mild social and occupational impairment on account of his PTSD (as distinguished from other disorders).

But during his October 2009 hearing, so later that same year, the Veteran and his wife vehemently disagreed with the VA examiners' findings regarding the severity of the PTSD, contending instead that these examiners' assessments did not give an accurate depiction of the extent of his associated symptoms.  Notably, though, a substantial portion of his functional impairment (e.g., difficulty with memory, details, and organization, etc.) has been attributed to his cognitive disorder (Alzheimer's type dementia), not to his PTSD.  Moreover, the VA compensation and treating private physicians have not attributed this cognitive disorder to the PTSD or in any way indicated or suggested the cognitive deficits are part and parcel of the PTSD.  Although Dr. C. has disputed the suggestion that the Veteran has a current cognitive disorder, this diagnosis has been repeatedly entered by both VA and private treatment providers, and MCI was noted on VA treatment in December 2011, although dementia was not diagnosed at that time.  This VA examiner explicitly stated the Veteran had underlying cognitive impairment and did not link his current memory deficits to PTSD, but instead to possible MCI or alcohol use.

The functional and other impairment the Veteran has as a consequence of his 
non-service-connected cognitive disorder may not, in turn, be used or cited as grounds for increasing the rating for his PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA adjudicators must be able to distinguish, by competent and credible evidence, the extent of symptoms that is due to service-related causes, i.e., service-connected disability, from that which is not).  

All of the criteria for the higher 70 percent rating are not met, as the weight of the evidence of record does not show, as examples, that the Veteran has speech or communication deficiencies or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  But all of the criteria for this higher rating need not be met.  And although the July 2009 VA examiner opined that the GAF score was 68, reflecting mild PTSD symptoms, the Board finds that considering all of the evidence throughout the period at issue,  the evidence is in relative equipoise as to the severity of the Veteran's PTSD symptoms during this timeframe and, therefore, a higher 70 percent rating is thus warranted under 38 C.F.R. §§ 3.102, 4.3, 4.7.

Throughout the rating period on appeal, however, the weight of the evidence shows that an even higher 100 percent rating is not warranted, as the evidence does not reflect that Veteran's PTSD causes total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   The Board finds that the statements of Dr. C. in this regard are inconsistent with the medical findings shown in multiple VA and private treatment records during this period, and thus are allocated less probative weight than the medical observations made by the Veteran's regular treatment providers.  There is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, so not just on one or a few occasions.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  But it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be.  And although the Board may not ignore the opinions of physicians, regardless of whether they have treated the Veteran personally, the Board is free to discount the probative value of a physician's statement or opinion so long as the Board provides adequate reasons and bases for doing this.  Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).


So, in conclusion, after considering the totality of the evidence of record, the Board finds that the competent and credible evidence is at least in relative equipoise as to whether the Veteran's PTSD is 50- versus 70-percent disabling, so with resolution of this reasonable doubt in his favor, the higher 70 percent rating is assigned retroactively effective as of July 15, 2009.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  However, at no point in time since has an even higher 100 percent rating been warranted, also keeping in mind, however, that the Veteran is additionally claiming entitlement to a TDIU, which permits assigning a total rating even when, as here, the rating is less than 100 percent, if, as will be explained, the Veteran is incapable of obtaining and maintaining substantially gainful employment because of the severity of his service-connected disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.

In assigning this higher 70 percent rating, though no greater rating, the Board has considered the statements and testimony from the Veteran and his wife, as well as his representatives' arguments.  This lay testimony is probative, in conjunction with the other evidence of record, particularly the objective medical evidence, in determining the PTSD symptoms and resulting occupational and social impairment.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Additional Considerations

According to the holding in Thun v. Peake, 22 Vet. App. 111 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. 

Here, though, with respect to the first prong of the Thun analysis, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the criteria set forth in the rating schedule shows that the criteria reasonably describe and contemplate his disability level and symptomatology.  Indeed, virtually all of his symptoms are listed in the applicable DC 9411.  The Board, then, is not obligated to refer this claim for 
extra-schedular consideration.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The appeal for service connection for squamous cell carcinoma is dismissed.

However, retroactively effective as of July 15, 2009, a higher 70 percent rating is granted for the PTSD, subject to the statues and regulations governing the payment of VA compensation.


REMAND

As concerning the claim for a rating higher than 20 percent for the bilateral (right and left ear) hearing loss, the Court found that the Board did not provide an adequate statement of reasons or bases for its determination that the Veteran was not entitled to referral for an extra-schedular rating for this disability.

In light of this, the Veteran's attorney representative has requested that this claim be remanded for this special referral.  See his August 2012 letter.

The RO must consider the results of the June 2005 and July 2009 VA audiological examinations in determining whether this extra-schedular referral and rating are warranted for the Veteran's bilateral hearing loss under the special provisions of 38 C.F.R. § 3.321(b)(1).

Concerning this additional possibility, the Veteran and his late wife have submitted several statements and testimony discussing how the extent of his bilateral hearing loss negatively affects his ability to hear others, and have also asserted that his blindness exacerbates the effects of his service-connected bilateral hearing loss.

Moreover, in its memorandum decision, the Court noted that a statement in the claims file from Blinded Veterans Association indicated the Veteran's non-service-connected blindness has an exacerbating effect on his service-connected bilateral hearing loss.  Upon review of this document, the Board sees that the document does not specifically identify or refer to the Veteran in this case.  The writer stated that hearing loss for a blind person is more disabling than the same level of loss for a sighted individual, because the coping skills available to sighted persons are not available to one who is blinded.  He said that an audiologist agreed with him that the absence of coping skills exacerbated the disabling effect of hearing loss.

The Court has also stated that Johnston v. Brown, 10 Vet. App. 80, 86 (1997) is relevant here, and that VA must consider the exacerbating effects of the 
non-service-connected blindness on the service-connected bilateral hearing loss.

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors or circumstances that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(a), (b).  

According to § 3.321(b)(1), an extraschedular rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229   (1993).

The Court has held that the question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Bagwell stands for the proposition that the Board may deny extraschedular ratings, provided that adequate reasons and bases are articulated.  See VAOPGCPREC 6-96 (Board may deny extraschedular ratings, provided that the RO has fully adjudicated the issue and followed appropriate appellate procedure).

Bagwell left intact a prior holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), wherein the Court had found that when an extra-schedular grant may be in order, the matter must be referred, pursuant to 38 C.F.R. § 3.321, to those "officials who possess the delegated authority to assign such a rating in the first instance."  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun, supra.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.   


Here, there are suggestions of an exceptional disability picture regarding the Veteran's hearing loss, beyond that contemplated by the schedular criteria of DC 6100.  However, as this issue has not yet been referred to the Director of VA's Compensation and Pension Service, or other appropriate authority, the Board does not have jurisdiction to consider it in the first instance.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board, therefore, is referring this claim for this special consideration.

Moreover, the Board finds that another VA examination should be performed to reassess the severity of the Veteran's bilateral hearing loss.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).  The VA examiner should be asked to comment on the functional effects caused by this hearing loss disability, as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

The net result of this needed additional development concerning this hearing loss claim is that the derivative TDIU claim is not ripe for Board adjudication at this time as the potential outcome of this other claim for a higher rating for the hearing loss could affect the determination of whether the Veteran's service-connected disabilities in combination render him unemployable and, thus, entitled to a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.  Accordingly, this derivative TDIU claim is "inextricably intertwined" with this other claim, so also must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other claim has been rendered).  In this approach, there is not piecemeal adjudication of claims with common parameters.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208   (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994).

Consider also that VA may not reject this TDIU claim without producing evidence, as distinguished from mere conjecture, indicating the Veteran's service-connected disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  This may include an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297.  So medical comment is needed concerning this employability issue, as well, especially since the Veteran is no longer working and has indicated this is due to his service-connected disabilities.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule another VA audiological examination to reassess the severity of the Veteran's bilateral hearing loss.  All necessary diagnostic testing and evaluation should be performed to determine the current extent and severity of the hearing loss in each ear.  The claims file must be made available to the examiner for review of the pertinent medical and other history.

*In particular, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability - including on his occupational functioning and in his daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 and Martinak, 21 Vet. App. at 455-56.  The Court held in Martinak that, in addition to dictating objective test results, an evaluating VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

The examiner must discuss the underlying medical rationale for all opinions provided, if necessary, citing to specific evidence in the file.

2.  Also schedule an appropriate VA compensation examination to obtain a medical opinion as to the effect of the Veteran's service-connected disabilities in combination on his ability to work.  The claims file must be provided to and reviewed by the examiner.  The examiner should respond to the following question:

What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's service-connected disabilities, when considering all of them in combination (bilateral hearing loss, PTSD, and residuals of malaria) preclude him from obtaining and maintaining employment that could be considered substantially gainful, meaning other than marginal, when considering his level of education, prior work history, experience and training, etc., but not his age and any disability that is not 
service-connected?

*This term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then refer the claim for a rating higher than 20 percent for the bilateral hearing loss since August 29, 2006, to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1), with a request for consideration of the potentially exacerbating effects of the Veteran's non-service-connected blindness on his service-connected bilateral hearing loss.  See Johnston, supra.

4.  If these remaining claims are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


